ALLREAD, J.
Epitomized Opinion
Published .Only In Ohio Law Abstract
Mandamus to compel the County Auditor to issue a warrant to the relator for $6,262.8 for services as sanitary engineer for Montgomery county performed under employment by the County Commissioners. Allen was employed as sanitary engineer for the institution of a sewerage district to be paid on a basis of 3 %% of the estimated cost of the work for preparing the plans and supervising the construction. The employment was made under 6602-1 GC. Subsequent to the employment in 1923 a statute was enacted and became effective July 29, proviring that the maximum compensation received by a sanitary engineer should not exceed the compensation received by the County Auditor. Allen had been paid for services rendered since the amended act an amount equal to the salary of the County Auditor. He contends that the additional amount due him is for services rendered under a contract made prior to the statute of 1923. In dismissing the petition the rourt held:
1. Public contracts, like the one under consideration, depend upon statutory authority and to be valid must conform to the statute. The failure of the Commissioners to fix a definite time of service and a definite term renders the contract illegal.
2. There being no definite contract of employment legally made by the Commissioners, the employment was subject to the statutory amendment of June 29, 1923.
3. There is nothing to prevent allowance being made under the statute for assistants to the sanitary engineer.